J-A32007-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THOMAS CARL                                           IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellant

                       v.

GREGORY R. NOONAN AND WALFISH
AND NOONAN, LLC

                            Appellee                       No. 2255 EDA 2013


                       Appeal from the Order July 2, 2013
              In the Court of Common Pleas of Philadelphia County
                      Civil Division at No(s): 2011 No. 4922


BEFORE: PANELLA, J., OLSON, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                                 FILED MARCH 24, 2015

        Appellant, Thomas Carl, appeals from the order granting summary

judgment entered on July 2, 2013.              After careful review, we reverse and

remand.

        As we write primarily for the parties, we set forth only so much of the

factual and procedural history of this case as is necessary for our decision.

Carl retained Appellee, Gregory R. Noonan, a partner at Walfish and Noonan,

LLC, to file a federal employment discrimination claim. After reviewing his

claim, the Equal Employment Opportunity Commission (“EEOC”) mailed



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A32007-14


“right to sue” notices to Carl and Noonan. Unfortunately, the address used

for Carl was incorrect, and only Noonan received the letter.

      Noonan never advised Carl of his receipt of the EEOC notice.          No

complaint was filed on behalf of Carl against his employer within the

applicable limitations period.   Carl did file such a suit subsequently, but it

was dismissed as untimely.

      Carl subsequently filed the instant legal malpractice action against

Noonan and his firm.     Carl notified Noonan of his intent to depose the

attorney, John McAuliffe, Esq., that had filed his ill-fated employment

discrimination suit. In the notice, Carl indicated that Noonan was an expert

witness. Noonan did not appear or send a representative to the deposition.

Two days after the deposition, Carl notified Noonan that Attorney McAuliffe’s

testimony would be used as expert testimony in the case, and that the

deposition contained all relevant information.

      Over a year later, on the eve of trial, Noonan filed a motion in limine

and a motion for summary judgment seeking, respectively, preclusion of

Attorney McAuliffe as an expert witness and dismissal of Carl’s case. Carl

was not provided an opportunity to file written answers to these motions,

and following oral argument, the trial court granted both motions and

dismissed Carl’s complaint. This timely appeal followed.

      On appeal, Carl argues that the trial court erred in granting the

motions filed by Noonan. The trial judge who granted the motions retired


                                      -2-
J-A32007-14


shortly thereafter, and we do not have the benefit of his reasoning on

appeal.     In his stead, the Honorable Lisa M. Rau has filed an opinion,

concluding that the orders are not legally supported, and requesting this

Court to reverse and remand.

        We review a challenge to the entry of summary judgment as follows.

        [We] may disturb the order of the trial court only where it is
        established that the court committed an error of law or abused
        its discretion. As with all questions of law, our review is plenary.

        In evaluating the trial court’s decision to enter summary
        judgment, we focus on the legal standard articulated in the
        summary judgment rule. See Pa.R.C.P., Rule 1035.2. The rule
        states that where there is no genuine issue of material fact and
        the moving party is entitled to relief as a matter of law,
        summary judgment may be entered. Where the nonmoving
        party bears the burden of proof on an issue, he may not merely
        rely on his pleadings or answers in order to survive summary
        judgment. Failure of a non-moving party to adduce sufficient
        evidence on an issue essential to his case and on which he bears
        the burden of proof establishes the entitlement of the moving
        party to judgment as a matter of law. Lastly, we will review the
        record in the light most favorable to the nonmoving party, and
        all doubts as to the existence of a genuine issue of material fact
        must be resolved against the moving party.

E.R. Linde Const. Corp. v. Goodwin, 68 A.3d 346, 349 (Pa. Super. 2013)

(citation omitted).

        After reviewing the certified record and Appellant’s brief,1 we agree

with Judge Rau.       We therefore reverse and remand on the basis of Judge

Rau’s comprehensive and thorough analysis in her opinion submitted to this

Court. See Trial Court Opinion, 7/22/14, at 1-17.
____________________________________________


1
    Appellees have not filed a brief with this Court.



                                           -3-
J-A32007-14



     Order reversed.      Case remanded for further proceedings consistent

with this memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/24/2015




                                    -4-
                                                                                     Circulated 03/03/2015 01:43 PM




             COURT or COMMON PLEAS OF PHILADELPHIA COUNTY
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                            CIVIL TRIAL DIVISION
                                                                                                    P‘.4

THOMAS CARL,                                                                                            •



                         Appellant,                               JANUARY TERM, 201,1
                                                                  NO. 04922
        V.

GREGORY R. NOONAN and
WALFISH AND NOONAN, LLC,                                  •       2255 EDA 2013

                         Appellee,
                                                                     Carl Vs Noonan Etal-OPFLD
RAU, J./

                                             OPINION                      1110111191j10111111
                                                                                         1111111
I.      INTRODUCTION

         Plaintiff-Appellant Thomas Carl appeals the grant of summary judgment in

this legal-malpractice action where on the day of the scheduled trial the trial judge

precluded Plaintiff-Appellants expert evidence based on Defendants-Appellees'

assertion that they had never been properly noticed of Plaintiff-Appellants expert

witness, nor received the expert's report or qualifications, Plaintiff-Appellant

Thomas Carl filed a Complaint against Defendants-Appellees Gregory R. Noonan2


1 Judge Gary DMto was the trial judge in this case, The appeal was filed on July 29, 2013, Judge
DiVito retired from this Court in early 2014 prior to writing an opinion in this case. To assist the
Superior Court in its review, it fell to this judge to submit an opinion in Judge DMto's stead by
reviewing the facts in the record and the law. This judge is obviously limited to some degree in
knowing precisely Judge DiVito's mental impressions or reasoning when he made his decisions so
in that regard this opinion is necessarily incomplete,
2 Appellee Noonan was arrested on drug charges in December 2013. Carolyn Davis, Nlontco
Lawyer Waives Preliminary Hearing on Drug Charges, PHILLY.COM, http://articles.philly.com/2014-
01-05/news/45862144_1_preliminary-hearing-drug-charges-district-judge-margaret-hunsicker (last
visited Mar. 26, 2014). Appellee Noonan pled guilty in state court on April 7, 2014, to selling
oxycodone, criminal use of a communication facility, and dealing in the proceeds of illegal activity.
Com. v. Noonan, CP-46-CR-0000130-2014. See also Carolyn Davis, Noonan Pleads Guilty to
Selling Oxycodone, PI-11LLY,COM, http://articies,philly.com/2014-0409/news/46974618_1_


                                                  1
                                                                                                 105
                                                                                  Circulated 03/03/2015 01:43 PM




and Walfish and Noonan, LLC (hereinafter "Appellee Noonan"), alleging

professional negligence and breach of contract in connection with their agreement

to represent him in his federal employment-discrimination and other related claims

against his former employer. His federal claims were dismissed as being time-

barred,

       Shortly before jury selection in this legal malpractice action, alleging claims

of negligence and breach of contract, Appellee Noonan submitted a combined

motion in limine and motion for summary judgment, arguing that Appellant Carl

could not make out a prima facie case of legal malpractice because he lacked

expert evidence. The trial judge precluded Appellant Carl's use of expert

testimony, even though Appellant Carl did have expert evidence in the form of

deposition testimony and had notified Appellee Noonan of it. Appellant Carl filed

this appeal, contending that the trial court erred by precluding his expert evidence,

by considering the motion after the deadline, and by not allowing a response to the

motion. The trial judge who handled this matter retired from the bench prior to

writing an opinion so it has fallen to this judge to write an opinion in his stead,

       Although Appellant Carl proffered his expert testimony in a nontraditional

manner, it nonetheless did rneet legal requirements and summary judgment

should not have been granted against him. Accordingly, this judge recommends

oxycodone-carpenter-gregory-noonan (last visited May 30, 2014). Appeilee Noonan has also been
disbarred. Carolyn Davis, Montco:s Gregory Noonan Religns from the Bar, PHILLY,COM,
http://www.philly.corn/philly/news/local(20140307_Montco_s_Gregory_Noonan_resigns_from_the_
bar.html (last visited Apr. 1, 2014), He subrnitted his statement of resignation from the bar on
January 10, 2014, asserting that his resignation stemmed both from the criminal drug trafficking
charges he faced and from his having dishonestly attempted to defraud a compensation carrier of
its third-party subrogation lien. The Supreme Court of Pennsylvania accepted the resignation and
disbarred hirn on rebruary 27, 2014, See Order of reb, 27, 2014, Office of Disciplinary Counsel v.
Noonan, No. 140 DB 2013, available at httplivwpacourts,us/assets/ opinionst
DisciptinaryBoard/out/140DB2013-Noonan.pdf(last visited Apr, 1, 2014),


                                                2
                                                                                              106
 ..                                                                      Circulated 03/03/2015 01:43 PM




that the Superior Court remand this case for a trial on the merits.

11.    FACTUAL AND PROCEDURAL BACKGROUND

       Appellant Thomas Carl, who is of Irish descent, retained Appellee Noonan

to represent him in a lawsuit against his former employer, Western-Southern Life

Insurance Company,for discrimination "based on religion, national origin,

disability, ancestry, and ethnicitr in violation of the Civil Rights Act of 1964 and

other laws. (Compl. ¶ 2,); Carl v. W.-S. Life Ins, Co., 2010 WL 3860432 at n,1, *2

(E.D. Pa. Sept. 30,2010). Appellant Carl alleged that in his sales representative

position, he was discriminated against and harassed by his supervisor until he was

constructively discharged. Id, at *1, The federal court dismissed all claims for

failure to state a claim upon which relief could be granted, in part because the

claims were time-barred. Id. at *1, *5.

       Appellant Carl then brought this legal malpractice case against Appellee

Noonan. Appellant Carl alleged that the Equal Employment Opportunity

Commission (EEOC)did not mail him his "right to sue letter at his correct

address, and thus he did not receive his "right to sue" letter, but that Appellee

Noonan did receive the letter at the firrn's address, (Compl.'DT 4-6.) Appellant

Carl alleged that Appellee Noonan failed to notify him when he received a "right to

sue" letter in the employment-discrimination action and failed to file a timely

complaint in federal court on his behalf. Appellant Carl alleged that Appellee

Noonan's errors led to his claims being time-barred. (Comp!. ¶¶ 7-8)

       Appellees Gregory R. Noonan and his firm, Walfish and Noonan, LLC, did

not have professional liability insurance, and thus represented themselves



                                           3
                                                                                       107
                                                                                        Circulated 03/03/2015 01:43 PM




throughout the course of this case, Appellee Noonan was not disbarred until after

the trial judge dismissed the claims against him and his firm.

          During discovery in this case, Appellant Carl served Appellee Noonan with

a Notice of Oral Deposition of John McAuliffe, Jr., Esq., an attorney who was to be

Appellant Carl's expert witness, to take place on March 13, 2012,3 stating:

         "The scope and purpose of this deposition is to substantially aid the
         Plaintiff in the preparation and trial of this case as provided for in the
         Rules and to perpetuate the testimony of any aged infirm or going
         [sic) witness, party, physician, expert or records which may in the
         future be destroyed or otherwise unavailable."

(See letter, Court Ex. A.) Appellee Noonan did not appear at the deposition nor

did he send any counsel in his stead. (Mot. Tr. vol. 1 14:7-8, Jul, 2, 2013.) (See

transcript, Court Ex, B,) Appellant Carl advised Appellee Noonan in a letter dated

March 15, 2012, two days after the deposition, that Mr. McAuliffe's testimony

would be used as Appellant's expert testimony: "Be advised that the testimony

provided by Mr, McAuliffe will be used as our expert testirnony in this case and his

qualifications are set forth in that deposition." (See letter, Court Ex, G.) Appellee

Noonan acknowledged receiving that letter, (Court Ex. B; Mot, Tr. vol, 1 17:22-

18:2.) At deposition, Mr. McAuliffe testified to his experience as an attorney and

specifically to his familiarity with federal discrimination law. (P1. Mot. for Recons,

Ex, B, McAuliffe Dep. 5;94:2, Mar. 13, 2012.) (See deposition, Court Ex. D.) Mr.

McAuliffe further testified that Appellee Noonan's failure to advise Appellant Carl of

the EEOC's decision fell below the standard of care for an attorney, and also that

his failure to file a state administrative claim on Appellant Carl's behalf fell below


3 The   Notice says "2010," apparently in error, but the letter that introduces it, sent in January 2012,
says "2012,"


                                                    4
                                                                                                  108
                                                                                     Circulated 03/03/2015 01:43 PM




the standard of care. (Court Ex. D; Pl. Mot. for Recons. Ex, B, McAuliffe Dep,

7:11-20, Mar, 13, 2012.) Mr. McAuliffe testified that Appellant Carl could have

been successful on the substance of his discrimination claims but for the statute of

limitations bar that Appellee Noonan caused, (Court Ex. D; Pl. Mot. for Recons,

Ex, B, McAuliffe Dep. 8:18-10:1, Mar, 13, 2012.)

        Over a year passed after the deposition and Appellant Carl's notice to

Appellee Noonan of his plans to use Mr. McAuliffe as his expert. Then, on June

27, 2013, five days before jury selection was set to take place, Appellee Noonan

filed a combined motion in limine and motion for summary judgment arguing that

Appellant Carl did not submit either the curriculum vitae of Mr. McAuliffe or his

expert report, in conflict with the Case Management Order("CMO”), which called

for Appellant Carl to submit those to the defense no later than September 4, 2012.

(See CMO, Court Ex. E.) The same CMO called for all pretrial motions to be filed

no later than October 1, 2012,4 Appellee Noonan's motion also stated that Mr.

McAuliffe served as Appellant Carl's attorney in his federal employment

discrimination action and argued that because Mr. McAuliffe was previously

Appellant Carl's attorney, he was biased because he would try to protect himself.

        The trial judge scheduled oral argument on July 2, 2013, the day that trial

was scheduled to begin. Appellee Noonan argued that Mr. McAuliffe was

identified only as a fact witness,(Court Ex, B; Mot, Tr. vol, 1 13;23-24, Jul. 2,

2013), that Mr, McAuliffe was identified as an expert only months after the

deposition (Court Ex. 13; Mot. Tr, vol. 1 14:8-10, Jul, 2, 2013), that Appellee

4 The Court also issued a pretrial Order on January 7, 2013, in which it stated that motions in limine
were to be flied no later than thirty days before jury selection. Appellee Noonan's motion in lirnine
was filed beyond that deadline as well. (See Order, Court Ex. F.)


                                                  5                                                109
                                                                        Circulated 03/03/2015 01:43 PM




Noonan never received his curriculum vitae or expert report (Court Ex. B; Mot. Tr.

vol. 1 14:10-12, Jul, 2, 2013), that Mr. McAuliffe would not be present at trial and

so there would be no opportunity to cross-examine him (Court Ex. B; Mot, Tr. vol.

1 14:12-13; 20-21, Jul. 2, 2013), and that the defense never knew Mr. McAuliffe

would be used as an expert(Court Ex, B; Mot. Tr. vol. 1 14:14-17, Jul, 2, 2013),

       Appellant Carl argued that he had given notice that Mr, McAuliffe would

serve as his expert and that the deposition transcript served as the report and

description of qualifications. (Court Ex, B; Mot. Tr. vol. 1 21:9-12, Jul. 2, 2013.)

Appellee Noonan acknowledged during oral argument on July 2, 2013 that the

March 15, 2012, letter, sent nearly 16 months earlier, made him "aware" that

Appellant was "going to use Mr. McAuliffe as their expert witness for malpractice"

in the case, (Court Ex. B; Mot, Tr. vol, 1 17:22-18:2) Appellant Carl wrote in the

letter that Mr. McAuliffe's qualifications and testimony had been covered in the

deposition that Appellee Noonan had been notified about and chosen not to

attend. (See letter, Court Ex. C.) Mr. McAuliffe's deposition had been attached to

the settlement conference memorandum that named Mr. McAuliffe as "plaintiffs

expert." (See Plaintiffs Settlement Conference Memorandum, Court Ex. G.)

       At oral argument, the trial judge observed Mr, McAuliffe's absence from the

courtroom, Appellant Carl's counsel explained that Mr. McAuliffe could not attend

on the day of trial because of life-threatening heart problems and stated that he

had forwarded a letter from Mr. McAuliffe's physician to defense counsel to that

effect the previous week, on June 25, 2013, (Court Ex. B; Mot, Tr. vol, 1 22:5-20,

Jul, 2, 2013.) The trial judge said he also had a physical copy of the doctor's



                                          6                                        110
                                                                        Circulated 03/03/2015 01:43 PM




letter. (Court Ex. B; Mot. Tr. vol. 1 22:15-16, Jul, 2, 2013.)

       Nevertheless, the trial judge granted Appellee Noonan's motion that had

asserted that they had never been properly noticed of Appellant Carl's expert

witness nor received the expert's report or qualifications. With Appellant Carl's

expert precluded, the case was dismissed. The same day, Appellant Carl filed a

written rnotion for reconsideration of his experts preclusion. The motion was

denied.

       Appellant Carl appealed. Appellant Carl itemized seven matters

complained of on appeal in his 1925(b) statement, which are summarized as

follows;

       (1) The Court erred in granting the rnotion precluding the expert as
       there was no legal basis because Appellant complied with the rules
       regarding disclosure of experts (items 3 and 6);

       (2) the Court erred in considering the motion that was filed late and
       in violation of the CMO's deadlines (Items 1 and 5);

       (3) the Court erred in failing to allow Appellant Carl to answer the
       rnotion (Items 2 and 4); and

       (4) the "Court erred, if grant of the motions was based upon the
       content of the depositions, since defendants, by not lodging
       objections to questions at the depositions, waived any objection to
       the form of the question"(Item 7).

       In February 2014, this judge ordered briefs from both sides since she had

not been the trial judge and wanted to give the parties the opportunity to focus her

attention on specific appellate issues and explain any relevant facts or procedural

history, The parties accordingly briefed the issues.

III.   LEGAL DISCUSSION

       The Superior Court has outlined its standard of review of a grant of


                                           7
                                                                                  111
                                                                       Circulated 03/03/2015 01:43 PM




surnmary judgment:

      "When reviewing a grant of a rnotion for summary judgment, our
      review is plenary. We will not disturb the trial courts order absent an
      error of law or abuse of discretion. Where there Is no genuine issue
      of material fact and the moving party is entitled to relief as a matter
      of law, summary judgment may be entered, Lastly, we will view the
      record in the light most favorable to the non-moving party, and all
      doubts as to the existence of a genuine issue of material fact must
      be resolved against the moving party."

Long v, Ostroff, 854 A.2d 524, 527-28(Pa. Super. Ct. 2004)(internal citations and

quotations omitted).

       A. Expert Evidence

       Appellee Noonan claimed summary judgment should be granted because

Appellant Carl lacked expert evidence, having not timely identified Mr, McAuliffe as

an expert witness or provided the written curriculum vitae and a report of Mr.

McAuliffe. Fie also argued that Mr. McAuliffe would be biased because he served

as Appellant Carl's counsel after Appellee Noonan.

       In a case that presented strikingly similar circumstances, the Superior Court

held that notice of the kind provided in this case, and the use of a deposition as an

expert report, are indeed sufficient, Jistarri v. Nappi, 549 A.2d 210, 217(Pa.

Super, Ct, 1988). In Jistarri, the Superior Court discussed Rule 4003,5s

provisions governing discovery of expert testimony:

      "Rule 4003,5 provides that a party may, through interrogatories,
      require any other party to identify each person whom the other party
      expects to call as an expert witness at trial, to state the subject
      matter on which the expert is expected to testify, and to have the
      expert state, either in answers to the interrogatories or in a separate
      report, the substance of the facts and opinions to which he or she is
      expected to testify and a summary of the grounds for each opinion."
Id. at 217 (Pa. Super. Ct. 1988). In this case, the record does not show that



                                         8
                                                                                 112
                                                                        Circulated 03/03/2015 01:43 PM




Appellee Noonan ever sought identification of experts through interrogatories,

although the Case Management Order(CNIO) did impose a deadline by which

Appellant Carl had to identify, and submit curriculum vitae and expert reports of, all

expert witnesses who were meant to testify at trial.

       Appellant Carl did identify the expert witness, both in the notice of

deposition that mentioned expert evidence and in the letter sent to Appellee

Noonan two days after the deposition—rnonths before the CMO deadline, and

over a year before Appellee Noonan's motion, In the letter, Appellant Carl advised

that the deposition, a transcript of which Appellee Noonan was free to obtain,

contained Mr. McAuliffe's qualifications and expert evidence—in other words, the

substance of a curriculum vitae and expert report, as called for by the CMO.

Appellee Noonan acknowledged receiving this letter. (Court Ex. B; Mot. Tr, vol. 1

17:22-18:2.) Mr. McAuliffe was also named as an expert in Plaintiffs Settlement

Conference Memorandum.

       Similarly, in Jistarri, although "the notification procedure ... was hardly

ideal," defendants were not denied notice that the person in question would be

called as an expert witness, Id. In Jistarri, plaintiffs counsel informed defendant's

counsel by letter almost five months prior to trial that a doctor would be offered as

an expert witness "and that his opinion testimony would be that which was

contained in his deposition," Id. In this case, Appellee Noonan was on notice that

Mr. McAuliffe would be Appellant Carl's expert witness for over a year before trial.

       The Superior Court in Jistarri explained its reasoning in light of the purpose

of the rule on discovery of expert testimony:



                                           9
                                                                                     113
                                                                           Circulated 03/03/2015 01:43 PM




       "The purpose of Rule 4003.5 is to prevent the unfairness that would
       occur if one party were unable to counter the expertise of a surprise
       witness produced at the last minute by the opposing party. The
       notice provided by appellant in the present case was sufficient to
       allow appellees to counter the opinion testimony, in whatever form it
       might be offered, of Dr. Codario."

Id. (internal citation omitted). Here, similarly, there was no surprise. Appellant

Carl did not offer the expert at the last minute, and there would have been no

unfairness to Appellee Noonan.

       Since deciding Jistarri, the Superior Court has provided more guidance as

to what would constitute unfair surprise, "Adequate notice to the defendants was

not given where plaintiffs counsel waited until the day trial commenced to furnish

counsel for the defendants a written copy of the expert's report. We have held that

the giving of five months notice that a person will be called as an expert is

adequate." Freeman v. Maple Point, Inc., 574 A.2d 684,689(Pa, Super. Ct. 1990)

(citing Jistarri, 549 A.2d at 217). Thus, the Superior Court has clearly held that the

notice of expert testimony provided in Jistani—almost identical to the notice

provided in this case, in the form of a letter sent long before trial that said that the

deposition Itself would serve in lieu of a formal report—did not fail to comport with

the rules and was sufficient.

       Rule 4003.5 provides for fairness and the prevention of last-minute

surprise. In this case, the only thing that occurred at the last minute was Appellee

Noonan's untimely motion for summary judgment claiming lack of notice of the

expert. Appellee Noonan admitted he was aware that Appellant Carl had identified

Mr. McAuliffe as his expert over a year before trial yet he never objected until he

filed his combined motion for summary judgment and motion in limine just five


                                           10
                                                                                      114
                                                                        Circulated 03/03/2015 01:43 PM




days before trial,

       As the Supreme Court of Pennsylvania has explained:

        Abuse of discretion is synonymous with a failure to exercise a
       sound, reasonable, and legal discretion. It is a strict legal term
       indicating that appellate court is of opinion that there was
       commission of an error of law by the trial court, It does not imply
       intentional wrong or bad faith, or misconduct, nor any reflection on
       the judge but means the clearly erroneous conclusion and
       judgment—one is that clearly against logic and effect of such facts
       as are presented in support of the application or against the
       reasonable and probable deductions to be drawn from the facts
       disclosed upon the hearing; an improvident exercise of discretion; an
       error of law."
Com. v. Powell, 590 A.2d 1240, 1244 n.8 (Pa, 1991)(quoting Black's Law

Dictionary (5th Ed. 1979)). Dismissal of this case was inconsistent with Jistarri

and Freeman, and so the case should be remanded for trial on the merits.

       Furthermore, this case was dismissed on the grounds that Appellant Carl

failed to conform to discovery rules for expert evidence. But Appellant Carl did

comply with the rules, albeit in a nontraditional way. When dismissal occurs owing

to a discovery violation, it should occur only in rare, severe circumstances.

Pennsylvania Rule of Civil Procedure 4019 allows for dismissal as a discovery

sanction, Stewart v. Rossi, 681 A.2d 214, 217(Pa. Super. Ct. 1996). "However,

since dismissal is the most severe sanction, it should be imposed only in extreme

circumstances, and a trial court is required to balance the equities carefully and

dismiss only where the violation of the discovery rules is willful and the opposing

party has been prejudiced," Id.

      Appellee Noonan also argued summary judgment should be granted due to

Mr. McAuliffe's purported bias. But any bias would affect only the weight of his

testimony, not its admissibility "The test to be applied when qualifying an expert

                                         11
                                                                                      115
                                                                           Circulated 03/03/2015 01:43 PM




witness is whether the witness has any reasonable pretension to specialized

knowledge on the subject under investigation. If he does, he may testify and the

weight to be given to such testimony is for the trier of fact to determine," Miller v.

Brass Rail Tavern, Inc., 664 A.2d 525, 528(Pa, 1995)(emphasis in original).

       During oral argument but not in his written motion, Appellee Noonan also

claimed summary judgment should be granted because Mr. McAuliffe was absent

from the courtroom on the day of trial, Mr. McAuliffe was absent from the

courtroom for apparent medical reasons supported by a physician's letter.

Although It is unknown whether this last-minute argument about Mr. McAuliffe's

unavailability on the day of trial played any role in the trial judge's decision to grant

summary judgment, the rules require a hearing to determine if deposition

testimony can substitute for the unavailable witness rather than excluding the

witness testimony. Pa.R.C.P. 4020(a)(3)(c); Pa,R.E, 804(b)(1). Alternatively, the

trial judge could have continued the trial until Mr. McAuliffe was medically able to

testify. Consequently, if the Court's dismissal of the action was on this basis, it

was inappropriate.

       If a court finds "that the witness is unable to attend or testify because of ...

sickness," deposition testimony can be substituted for in-person testimony.

Evidence rules permit prior deposition testimony to be used where the witness is

unavailable for trial "if the party against whom the testimony is now offered . .. had

an adequate opportunity and similar motive to develop the testimony by direct,

cross, or redirect examination," Pa.R.E. 804(b)(1). In this case, Appellee Noonan

received notice of Mr. McAuliffe's deposition but chose not to attend, did not lodge



                                          12
                                                                                      116
                                                                          Circulated 03/03/2015 01:43 PM




any objections between the time the deposition was taken and the deadline for

pretrial motions even after Appellant Carl notified him that he would use it as expert

testimony, and waited until just five days before trial to object in the form of the

motion.

       There is striking factual similarity between this case and a case the

Superior Court recently decided, Jones v. Mercy Suburban Hospital (1214 EDA

2013)(Jan. 31, 2014)(unpublished opinion, not binding precedent but persuasive

authority, see Super, Ct. LOP.65.37). In a unanimous opinion, the Superior

Court held that the trial court abused its discretion in its "decision to dismiss this

case on a technicality[J plac[ing] justice second to arbitrary compliance with

procedural rules." Jones at 9. In Jones, the trial court dismissed the case on the

eve of trial when, owing to a medical emergency, plaintiff could not proceed with

trial, her experts were unavailable, and she timely requested a continuance. Id. at

5. The Superior Court observed that while delay can be costly, it is 'not a reason

to deprive either party of its day in court." Id. at 8. Here, similarly, the action was

dismissed when a medical emergency prevented Appellant Carl's expert from

appearing at trial. Instead of holding a hearing to determine Mr. McAuliffe's

availability and the propriety of reading his deposition into the record or in the

alternative granting a continuance, the trial judge disrnissed the case. For the

reasons given, the equities did not support this severe result of dismissal. Stewart

v. Rossi, 681 A.2d 214, 217 (Pa. Super. Ct. 1996).

       B. Case Management Deadlines

       The CMO called for pretrial Motions to be filed no later than October 1,



                                           13
                                                                                         117
                                                                          Circulated 03/03/2015 01:43 PM




 2012, The Court's Order of January 7, 2013, called for motions in limine to be filed

 no later than 30 days before jury selection. Although Appellant Carl had timely

 notified Appellee Noonan of his intention to use Mr. McAuliffe as his expert and

 provided his report and credentials through his deposition, Appellee Noonan filed

 his combined motion in limine and summary judgment motion late. ("Defendants'

(A) Motion in Limine to Limit (i) the Introduction of Any Expert Opinion Evidence,

(ii) the Introduction of Any Testimony of John McAuliffe, Esquire, Factual or

 Otherwise, and (B) Motion for Summary Judgment.") In other words, Appellee

 Noonan's motion, which argued that Appellant Carl had missed deadlines, was

itself filed far beyond Court-ordered deadlines. Appellee Noonan filed his motion

just a few days before trial, on June 27, 2013, well after the 30-day deadline. The

late motion sought summary judgment because, Appellee Noonan argued,

Appellant Carl could not prove his case without Mr. McAuliffe's expert evidence,

which he argued should be excluded.

       In considering late filings "there must be no showing of prejudice as a result

of the failure to comply strictly with the rules, and second, there must be a showing

of good cause." White v. Owens-Corning Fibergjas, Corp., 668 A.2d 136, 141 (Pa.

Super. Ct. 1995). In White, it was held not to be error on the trial court's part to

consider a motion for summary judgment late (after the commencement of trial),

because there was good cause and no prejudice resulted, Id. at 141-42,

       In this case, by contrast, Appellee Noonan showed no cause for failing to

file the motion for summary judgment on time, let alone good cause. Appellee

Noonan sought to disguise the motion for summary judgment as a motion in



                                          14
                                                                                       11.8
                                                                            Circulated 03/03/2015 01:43 PM




 lirnine, to sidestep its being filed too late. However, the title of the motion itself

 concedes that it is a "motion for summary judgment," and one filed almost nine

 months after deadline, Besides, even if the motion had been a motion in limine it

was also late. The Court's January 7, 2013, Pretrial Order required motions in

limine to be filed no later than 30 days before jury selection and it was filed 5 days

before the date-certain trial date.

        Appellee Noonan was aware for over a year before trial that Mr. McAuliffe

was slated to provide expert evidence, and that his deposition served as his expert

report. Appellee Noonan provided no reasons that would amount to just cause

why he waited until just five days before trial to try to disqualify Mr. McAuliffe from

providing such evidence. Furthermore, Appellant Carl suffered the greatest

prejudice a litigant can experience: his case was not heard on the merits, The law

requires that the rules for case-management deadlines be strictly followed except

where there is good cause for, and an absence of prejudice in, construing them

more leniently. Here, there was no good cause for Appellee Noonan's late filing of

the motion, and severe prejudice resulted to Appellant Carl, Thus, considering

Appellee's late-filed motion with such prejudicial consequences to Appellant Carl

was not in accordance with the law,

       C. Lack of Opportunity to Respond

       Appellant Carl says that the trial judge erred in deciding Appellee Noonan's

motion "without providing an opportunity for plaintiff to file answers thereto," and by

failing to allow Appellant "to file answers as was contained in his Motion for

Reconsideration." Appellant Carl is correct: had Appellant Carl been aliowed to



                                            15                                            119
                                                                         Circulated 03/03/2015 01:43 PM




file a written answer to Appellee Noonan's motion, he could have shown the trial

judge that although he had provided notice of his expert and made available his

qualifications and testimony in an atypical way, it was nonetheless sufficient under

the law. Jistarri v. Nappi, 549 A.2d 210(Pa, Super. Ct. 1988).

       D. Waiver of Objections Related to Deposition

       Finally, Appellant Carl says the trial judge committed error "if grant of the

rnotions was based upon the content of the depositions, since defendants, by not

lodging objections to questions at said depositions, waived any objection to the

form of the question." Any objections to the notice, procedures or questions at the

deposition were not made during or shortly after the deposition and were waived

long ago. Pa.R,C,P, 4016 & 4017. Here, besides being noticed ahead of the

deposition, Appellee Noonan has acknowledged being informed by letter shortly

after the deposition of Appellant Carl's intention to use Mr, McAuliffe as an expert.

He also acknowledged that the letter communicated Appellant Carl's intention to

use the deposition as the expert report and curriculum vitae. Appellee Noonan

chose not to object to Mr. McAuliffe's serving as an expert "soon" after this clear

notice, instead waiting over a year.

      To the extent that there is any issue about the questions asked of Mr.

McAuliffe at his deposition or anything else that occurred relating to the deposition,

Appellee Noonan waived any objection because he was properly noticed of the

deposition but chose neither to attend nor to object to any questions asked.

Pa.R,C.P. 4016 & 4017; Pa.R.E.. 804(b)(1).




                                         16
                                                                                    120
                                                                        Circulated 03/03/2015 01:43 PM




IV.    CONCLUSION

       Appellant Carl's action was dismissed because the trial judge concluded, as

argued in Appellee Noonan's motion, that Appellant Carl had provided inadequate

notice of the expert evidence he intended to put forward at trial and failed to supply

the expert's curriculum vitae and report. The Superior Court has held that notice

essentially identical to the notice provided in this case—a letter, months before

trial, declaring that the deposition testimony would serve as the expert's report—is

adequate. ,Pstarri v. Nappi, 549 A.2d 210(Pa. Super. Ct. 1988). Because

Appellant Carl complied with the law in providing sufficient notice of Mr. McAuliffe's

serving as an expert witness and his report and qualifications being available

through his deposition testimony, the law required that Appellant be permitted to

have Mr. McAuliffe serve as his expert witness. Dismissing the case therefore did

not comport with the law. This Court consequently recommends that the grant of

summary judgment be reversed and this action remanded for a trial on the merits.



                                                 BY THE COURT:


                                                 Lisa M. Rau,         J.

Dated: July 22, 2014




                                         17
                                                                                    121